Citation Nr: 0200659	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  99-24 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than August 1, 1999, 
for the payment of an apportionment of nonservice-connected 
pension benefits on behalf of the veteran's minor child.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

Computer-generated information in the claims file indicates 
that the veteran had honorable active service from February 
1991 to July 1991; the character of a prior period of service 
from November 1988 to April 1989 is unknown.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, that granted an apportionment of VA nonservice-
connected pension benefits on behalf of the veteran's child, 
with payments commencing August 1, 1999.  The appellant 
disagrees with the effective date of the apportionment.

In July 2001, the appellant presented testimony to the 
undersigned Board member at a hearing in Washington, D.C.  
The veteran was given notice of this hearing in March 2001, 
as well as the opportunity to present his own testimony at 
the hearing which he elected not to do.  The veteran has 
never objected to the apportionment of his pension benefits 
on behalf of his child.  Both the transcript of the July 2001 
hearing, as well as the transcript of an earlier hearing held 
at the RO in January 2000, are of record.  


FINDINGS OF FACT

1.  In March 1998, the RO granted the veteran's claim for 
nonservice-connected pension benefits effective October 10, 
1997, the date of claim.

2.  On July 27, 1999, the appellant filed a claim for an 
apportionment of the veteran's pension benefits on behalf of 
the veteran's minor child.

3.  In an October 1999 decision, the RO granted an 
apportionment of the veteran's nonservice-connected pension 
benefits on behalf of his minor child in the appellant's 
custody, with payments effective from August 1, 1999.


CONCLUSION OF LAW

There is no legal basis for an effective date earlier than 
August 1, 1999, for the payment of an apportionment of the 
veteran's nonservice-connected pension benefits.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. §§ 3.31, 3.400(a) & (e) 
(2001); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has been informed of the evidence necessary to 
substantiate her claim and provided an opportunity to submit 
evidence.  Moreover, VA has conducted reasonable efforts to 
assist her in obtaining evidence necessary to substantiate 
her claim.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and implementing regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).

I.  Factual Background

The record contains a birth certificate showing that a child 
was born to the appellant and the veteran in August 1993.

On the veteran's October 1997 claim for nonservice-connected 
pension benefits, the veteran noted that he and the appellant 
had married in April 1993, but were not living together due 
to marital problems.  He also noted that he had one child who 
was born in August 1993, and for whom he paid $396.50 per 
month to a county court for child support.  

By a rating action dated in March 1998, the RO granted the 
veteran's claim for nonservice-connected pension benefits 
effective October 10, 1997.  The veteran was given notice of 
this decision in April 1998.  Because of incomplete 
information regarding his dependents, the veteran was paid at 
the rate for a single veteran without dependents.  

In July 1999, the appellant filed a claim for apportionment 
of the veteran's VA benefits on behalf of their minor child.  
She said that she was due a large sum of money in back child 
support as mandated by the court and enclosed a court 
document showing that the veteran was delinquent in paying 
child support.  She also submitted a copy of the child's 
birth certificate at this time.  

The RO notified the veteran in August 1999 of the appellant's 
request for apportionment of his VA benefits and informed him 
that this could be done as long as the reduction in the award 
was not an undue hardship to him.  The RO asked the veteran 
to provide information regarding his finances, which he did 
not do.  

Also in August 1999 the RO asked the appellant to provide the 
RO with information regarding her finances, which she 
submitted in August 1999.

In an October 1999 decision, the RO added an additional 
amount to the veteran's pension award for a dependent child; 
and then granted an apportionment of the veteran's VA 
benefits on behalf of the child, with payments commencing on 
August 1, 1999.

Later in October 1999, the appellant submitted a Notice of 
Disagreement stating that the apportionment should go back to 
the date in 1997 when the veteran first began receiving VA 
benefits.  She said that their child was four years old at 
that time.

In her substantive appeal dated in December 1999, the 
appellant said that she was unaware of the veteran's receipt 
of VA benefits until the summer of 1999.  

At a hearing at the RO in January 2000, the appellant 
testified that at the time the veteran was awarded VA pension 
benefits, the RO should have been able to run a check on him 
by using his social security number to find out that he was 
delinquent in his child support payments.  She said that 
special consideration should be given to the fact that the 
veteran probably lied about having a child when he filed his 
claim with VA (as noted above, this is untrue); and due to 
the excessive amount of money he owed in child support 
payments.  

At a hearing before the undersigned Board member in July 
2001, the appellant testified that she first found out that 
the veteran was receiving VA benefits in June 1999 when her 
sister-in-law told her.  She said that the very next month, 
in July 1999, she submitted paperwork to VA.  She said that 
the whereabouts of the veteran were unknown and that, as a 
result, his VA benefits had stopped.  She said that the last 
time the veteran had been seen or heard from was before he 
left a treatment facility in May 1999.  She said that it 
never occurred to her that the veteran would have filed a 
claim with VA for benefits because he seemed to be in good 
physical condition.

II.  Analysis

Applicable law provides that a veteran's compensation or 
pension may be specially apportioned if hardship is shown to 
exist on the part of the veteran's dependents as long as such 
apportionment would not cause undue hardship to the veteran.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. § 3.451 (2001).  
The effective date of an original claim for apportionment 
will be in accordance with the facts found; generally the 
date the claim is received or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(a) & (e) (2001).  
Regardless of other VA regulations concerning the effective 
date of awards, payment of monetary benefits may not usually 
be made for any period prior to the first day of the month 
following the month in which a claim for an increased award 
was received.  38 C.F.R. § 3.31.  

In this case, the veteran originally filed a claim for 
nonservice-connected pension benefits in October 1997.  
Although he mentioned the appellant and their child on the 
application form, he did not submit at that time the 
necessary supporting documentation to justify an increased 
award to him for dependents.  A claim for an apportionment of 
the veteran's pension benefits on behalf of his minor child 
was received from the appellant in July 1999, along with the 
child's birth certificate.  

As noted above, on July 27, 1999, the present claim for an 
apportionment of the veteran's pension benefits was received 
by the RO.  The veteran was awarded an additional allowance 
for his dependent child, and then the appellant was awarded 
an apportionment of the veteran's pension benefits on behalf 
of that child, with payments commencing on August 1, 1999, 
the first day of the month following the month in which the 
claim was received.  The assignment of this effective date is 
consistent with the regulations governing the effective date 
of an apportionment award.  38 C.F.R. §§ 3.31, 3.400(a) & 
(e).  See, e.g. Costa v. West, 11 Vet. App. 102, 105 (1998).  
It should also be noted that, prior to August 1, 1999, the 
veteran was not receiving the additional dependency allowance 
for his son, but was being paid pension benefits at the rate 
for a single veteran without dependents.  Apportionment of 
any of this smaller pension award would constitute undue 
financial hardship for the veteran.  

The appellant contends that the effective date should go back 
to 1997, which is when the veteran began receiving VA pension 
benefits.  She concedes that she did not file a claim for 
apportionment until July 1999, but states that prior to that 
time she had no idea that the veteran had been awarded VA 
pension benefits.  

The appellant's contentions have been considered.  However, 
Congress has established specific rules governing effective 
dates in 38 U.S.C.A. § 5110 (West 1991), and VA is not free 
to disregard those rules without statutory authority.  In 
other words, VA cannot award a retroactive effective date 
prior to the date it receives a claim unless there is 
specific statutory authority for such a retroactive effective 
date.  Nothing in Chapter 53 of Title 38, United States Code, 
provides authority for awarding an apportionment earlier than 
the date on which VA receives the claim.  A Federal agency's 
power is no greater than that delegated to it by Congress.  
Lyng v. Payne, 476 U.S. 926, 937 (1986).  Accordingly, VA's 
authority to award benefits is limited to the awards 
expressly authorized by statute and VA may not award benefits 
in a manner not provided by statute.

Since the effective date in this case is governed by the date 
of receipt of the claim for an apportionment, and not the 
date that the veteran began receiving pension benefits, the 
proper effective date for payment of the apportionment to the 
appellant is August 1, 1999, and no earlier.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. §§ 3.31, 3.400(e).  
Accordingly, as the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Entitlement to an effective date earlier than August 1, 1999, 
for the payment of an apportionment on behalf of the 
veteran's minor child is not established.  The appeal is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

